Exhibit 10.13

 

Grant No.               

 

1ST CENTURY BANCSHARES, INC.
FOUNDER STOCK OPTION PLAN

 

FOUNDER STOCK OPTION AGREEMENT

 

1st Century Bancshares, Inc. (the “Company”) hereby grants to the Optionholder
named below an option to purchase the number of shares of the Company’s common
stock set forth below (the “Common Stock”).  The terms and conditions of the
Option are set forth in this Founder Stock Option Agreement (the “Agreement”)
and in the 1st Century Bancshares, Inc.’s Founder Stock Option Plan (the “Plan”)
and the Notice of Exercise, all of which are enclosed herewith and incorporated
herein in their entirety.  Capitalized terms not defined herein shall have the
meanings assigned to them in the Plan.

 

Optionholder:

 

 

Date of Grant:

 

                            , 20

Number of Shares Subject to Option:

 

 

Exercise Price Per Share:

 

$

Expiration Date:

 

                            , 20

 

 

 

Payment:                              By cash or check

 

Acknowledgements:  By signing this cover sheet, you acknowledge receipt of, and
understand and agree to, all of the terms and conditions described in this
Agreement and in the Plan and Notice of Exercise, copies of which are also
enclosed.  Further, you acknowledge that as of the Date of Grant, this Agreement
and the Plan and Notice of Exercise set forth the entire understanding between
you and the Company regarding the acquisition of stock in the Company and
supersede all prior oral and written agreements (including, without limitation,
any employment agreement with the Company) on that subject.  You further
acknowledge that you are an Accredited Investor (as such term is defined in the
Plan).

 

1ST CENTURY BANCSHARES, INC.

 

OPTIONHOLDER:

 

 

 

By:

 

 

 

 Signature

 

Signature

 

 

 

 

Name:

 

 

Date:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

 

 

ENCLOSURES:  Copy of the Founder Stock Option Plan and Notice of Founder Stock
Option Exercise

 

--------------------------------------------------------------------------------


 

1ST CENTURY BANCSHARES, INC.
FOUNDER STOCK OPTION PLAN

 

FOUNDER STOCK OPTION AGREEMENT

 

The details of your Option are as follows:

 

1.                                      Vesting.  Your Option is fully-vested.

 

2.                                      Number of Shares and Exercise Price. 
The number of shares subject to your Option and your exercise price per share
referenced in the cover sheet of this Agreement may be adjusted from time to
time for capitalization adjustments, as provided in the Plan.

 

3.                                      Method of Payment.  Payment of the
exercise price is due in full upon exercise of all or any part of your Option. 
You may elect to make payment of the exercise price in cash or by check.

 

4.                                      Whole Shares.  Your Option may only be
exercised for whole shares.

 

5.                                      Securities Law Compliance. 
Notwithstanding anything to the contrary contained herein, your Option may not
be exercised unless the shares issuable upon exercise of your Option are then
registered under the Securities Act or, if such shares are not then so
registered, the Company has determined that such exercise and issuance would be
exempt from the registration requirements of the Securities Act.  The exercise
of your Option must also comply with other applicable laws and regulations
governing the Option, and the Option may not be exercised if the Company
determines that the exercise would not be in material compliance with such laws
and regulations.

 

6.                                      Term.  The term of your Option commences
on the Date of Grant and expires upon the tenth (10th) anniversary of the Date
of Grant.

 

7.                                      Exercise.

 

(a)                                  You may exercise your Option during its
term by delivering a Notice of Exercise (in a form designated by the Company)
together with the exercise price to the Secretary of the Company, or to such
other person as the Company may designate, during regular business hours,
together with such additional documents as the Company may then require.

 

(b)                                  By exercising your Option you agree that,
as a condition to any exercise of your Option, the Company may require you to
enter an arrangement providing for the payment by you to the Company of any tax
withholding obligation of the Company arising by reason of (1) the exercise of
your Option, (2) the lapse of any substantial risk of forfeiture to which the
shares are subject at the time of exercise or (3) the disposition of shares
acquired upon such exercise.

 

(c)                                  By exercising your Option you agree that
the Company (or a representative of the underwriters) may, in connection with
the first underwritten registration of the offering of any securities of the
Company under the Securities Act, as applicable to national banks, require that
you not sell, dispose of, transfer, make any short sale of, grant any option for
the purchase of, or enter into any hedging or similar transaction with the same
economic effect as a sale, any shares of Common Stock or other securities of the
Company held by you, for a period of time specified by the
underwriter(s) following the effective date of the registration statement of the
Company filed under the Securities Act, as applicable to national banks.  You
further agree to execute and deliver such other agreements as may be reasonably
requested by the Company and/or the underwriter(s) which are consistent with the
foregoing or which are necessary to give further effect thereto.  In order to
enforce the foregoing covenant, the Company may impose stop-transfer
instructions with respect to your Common Stock until the end of such period.

 

--------------------------------------------------------------------------------


 

8.                                      Transferability.  Your Option is not
transferable, except by will or by the laws of descent and distribution, and is
exercisable during your life only by you; provided, however, and to the extent
permitted by applicable law and regulation, Options may be transferred for no
value to any inter vivos or terminating trust, which shall agree in writing to
be bound by the terms of this Agreement and the Plan, established for estate
planning purposes for the sole and exclusive benefit of such owner of the
Option, one or more members of such owners’ family that are related to such
owner (which member shall include, without limitation, the spouse, adopted
children and stepchildren of such owner) and/or any other lineal descendants of
such owner and in which such owner is a trustee thereof.  Notwithstanding
anything to the contrary, by delivering written notice to the Company, in a form
satisfactory to the Company, you may designate a third party who, in the event
of your death, shall thereafter be entitled to exercise your Option.

 

9.                                      Option Not a Service Contract.  Your
Option is not an employment or service contract, and nothing in your Option
shall be deemed to create in any way whatsoever any obligation on your part to
continue in the employ of the Company or an Affiliate, or of the Company or an
Affiliate to continue your employment.  In addition, nothing in your Option
shall obligate the Company or an Affiliate, their respective shareholders,
Boards of Directors, Officers or Employees to continue any relationship that you
might have as a Director for the Company or an Affiliate.

 

10.                               Withholding Obligations.

 

(a)                                  At the time your Option is exercised, in
whole or in part, or at any time thereafter as requested by the Company, you
hereby authorize withholding from payroll and any other amounts payable to you,
and otherwise agree to make adequate provision for, any sums required to satisfy
the federal, state, local and foreign tax withholding obligations of the Company
or an Affiliate, if any, which arise in connection with your Option.

 

(b)                                  Your Option is not exercisable unless the
tax withholding obligations of the Company and/or any Affiliate are satisfied. 
Accordingly, you may not be able to exercise your Option when desired even
though your Option is vested, and the Company shall have no obligation to issue
a certificate for such shares or release such shares from any escrow provided
for herein.

 

11.                               Notices.  Any notices provided for in your
Option or the Plan shall be given in writing and shall be deemed effectively
given upon receipt or, in the case of notices delivered by the Company to you,
five (5) days after deposit in the United States mail, postage prepaid,
addressed to you at the last address you provided to the Company.

 

12.                               Governing Plan Document.  Your Option is
subject to all the provisions of the Plan, the provisions of which are hereby
made a part of your Option, and is further subject to all interpretations,
amendments, rules and regulations which may from time to time be promulgated and
adopted pursuant to the Plan.  In the event of any conflict between the
provisions of your Option and those of the Plan, the provisions of the Plan
shall control.

 

By signing the cover sheet of this Agreement, you agree to all of the term and
conditions described above and in the Plan.

 

--------------------------------------------------------------------------------


 

NOTICE OF FOUNDER STOCK OPTION EXERCISE

 

FOUNDER STOCK OPTION PLAN (THE “PLAN”)

 

[Name], Inc.

 

 

                  , CA 9

 

Date of Exercise:                        

 

Ladies and Gentlemen:

 

This constitutes notice under my Option that I elect to purchase the number of
shares for the price set forth below.

 

Stock option dated:

 

 

 

Number of shares as to which option is exercised:

 

 

 

Certificates to be issued in name of:

 

 

 

Total exercise price:

 

 

 

Cash payment delivered herewith:

 

 

By this exercise, I agree (a) to provide such additional documents as you may
require pursuant to the terms of the 1st Century Bancshares, Inc. Founder Stock
Option Plan and (b) to provide for the payment by me to you (in the manner
designated by you) of your withholding obligation, if any, relating to the
exercise of this option.

 

I hereby make the following certifications and representations with respect to
the number of shares of Common Stock of the Company listed above (the “Shares”),
which are being acquired by me for my own account upon exercise of the Option as
set forth above:

 

I acknowledge that the Shares have not been registered under the Securities Act
of 1933, as amended (the “Securities Act”), and are deemed to constitute
“restricted securities” under the Securities Act, and, if I am an “affiliate” of
the Company (as such term is defined in Rule 144 of the Securities Act) control
securities” under Rule 144.  I warrant and represent to the Company that I have
no present intention of distributing or selling said Shares, except as permitted
under the Securities Act and any applicable state securities laws.

 

I further acknowledge that I am an Accredited Investor as such term is defined
in the Plan.

 

I further acknowledge that all certificates representing any of the Shares
subject to the provisions of the Option shall have endorsed thereon appropriate
legends reflecting the foregoing limitations, as well as any legends reflecting
restrictions pursuant to the Company’s Articles of Association, Bylaws and/or
applicable securities laws.

 

--------------------------------------------------------------------------------


 

I further acknowledge that there may be tax consequences as a result of the
purchase or disposition of the Shares, and I have consulted with any tax
consultants I wished to consult and I am not relying on the Company for any tax
advise.

 

I further agree that, if required by the Company (or a representative of the
underwriters) in connection with the first underwritten registration of the
offering of any securities of the Company under the Securities Act, I will not
sell, dispose of, transfer, make any short sale of, grant any option for the
purchase of, or enter into any hedging or similar transaction with the same
economic effect as a sale of any shares of Common Stock or other securities of
the Company during such period following the effective date of the registration
statement of the Company filed under the Securities Act as may be requested by
the Company or the representative of the underwriters.  I further agree to
execute and deliver such other agreements as may be reasonably requested by the
Company and/or the underwriters which are consistent with the foregoing or which
are necessary to give further effect thereto and that the Company may impose
stop-transfer instructions with respect to securities subject to the foregoing
restrictions until the end of such period.

 

 

Very truly yours,

 

 

 

 

 

 

 

--------------------------------------------------------------------------------